Case 2:20-cv-11773-DSF-SK Document 34 Filed 03/25/21 Page 1 of 6 Page ID #:1471
                                                                           JS-6




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




     JAMIE ANN IVEY, et al.,               CV 20-11773 DSF (SKx)
         Plaintiffs,
                                           Order GRANTING Motion to
                      v.                   Remand (Dkt. No. 20)

     SERRANO POST ACUTE, LLC,
         Defendant.



        Plaintiffs are family members of a man who died of COVID-19 while
    a resident of a nursing home owned or operated by the various
    Defendants. Defendants removed this case on the basis of federal
    officer jurisdiction and federal question jurisdiction. Plaintiffs move for
    remand. The Court deems this matter appropriate for decision without
    oral argument. See Fed. R. Civ. P. 78; Local Rule 7-15.

       The grounds for removal in this case are very similar to those in the
    two removals by the same Defendants in Martin v. Serrano Post Acute
    LLC, CV 21-187 DSF (SKx); CV 20-5937 DSF (SKx). This order closely
    tracks the first order remanding Martin.

                                 I. Background

        In short, Plaintiffs argue that Defendants failed to staff the nursing
    facility they owned and operated adequately, failed to take proper
    precautions to prevent the spread of COVID-19 in the facility, and
    failed to react properly to the infections that became present in the
Case 2:20-cv-11773-DSF-SK Document 34 Filed 03/25/21 Page 2 of 6 Page ID #:1472




    facility. These failings are alleged to have caused the death of the
    decedent. The removal based on various federal government directives
    regarding COVID-19. Defendants claim these directives are direct and
    specific enough to allow them to remove this case as “federal officers.”
    They further argue that removal is allowed due to the Public Readiness
    and Emergency Preparedness Act (PREP Act), 42 U.S.C. §§ 247d-6d,
    247d-6e. Generally, the PREP Act authorizes the Secretary of Health
    and Human Services to provide limited immunity to “covered persons”
    against claims for losses due to the administration or use of a covered
    countermeasure as declared by the Secretary. As most relevant to this
    case, the Secretary has issued declarations under the PREP Act to
    extend PREP Act protections to COVID-19 testing kits and certain
    personal protective equipment (PPE), including certain respiratory
    protective devices, i.e., masks.

                                  II. Analysis

    A.    Federal Officer Removal

        Federal officer removal is available under 28 U.S.C. § 1442(a) if “(a)
    [the removing party] is a ‘person’ within the meaning of the statute; (b)
    there is a causal nexus between its actions, taken pursuant to a federal
    officer’s directions, and plaintiff’s claims; and (c) it can assert a
    ‘colorable federal defense.’” Fidelitad, Inc. v. Insitu, Inc., 904 F.3d
    1095, 1099 (9th Cir. 2018).

       There is no dispute that the removing parties are persons for the
    purposes of the statute, and the Court will assume for the purposes of
    this discussion that they have a “colorable federal defense.” The
    question then becomes whether Defendants acted “pursuant to a
    federal officer’s directions” and there is a “causal nexus” between
    Defendants’ actions and Plaintiffs’ claims.

       The directions Defendants point to are general regulations and
    public directives regarding the provision of medical services. But “[a]
    private firm’s compliance (or noncompliance) with federal laws, rules,
    and regulations does not by itself fall within the scope of the statutory
    phrase ‘acting under’ a federal ‘official.’ And that is so even if the


                                        2
Case 2:20-cv-11773-DSF-SK Document 34 Filed 03/25/21 Page 3 of 6 Page ID #:1473




    regulation is highly detailed and even if the private firm’s activities are
    highly supervised and monitored.” Watson v. Philip Morris Companies,
    Inc., 551 U.S. 142, 153 (2007). Therefore, removal is not justified by
    federal officer jurisdiction.

    B.    Complete Preemption

       Despite the pleading of only state law claims on the face of the
    complaint, Defendants also argue that removal is appropriate under
    federal question jurisdiction because of complete preemption. A claim
    that is, on its face, a state law claim can be considered to arise under
    federal law if “Congress intended the scope of federal law to be so broad
    as to entirely replace any state-law claim.” Retail Prop. Tr. v. United
    Bhd. of Carpenters & Joiners of Am., 768 F.3d 938, 947 (9th Cir. 2014)
    (quoting Dennis v. Hart, 724 F.3d 1249, 1254 (9th Cir. 2013)).

        This complete preemption that confers federal question jurisdiction
    is very rare. See City of Oakland v. BP PLC, 969 F.3d 895 (9th Cir.
    2020) (“The Supreme Court has identified only three statutes that meet
    this criteria [for complete preemption].”). Despite this, other than
    stating the standard for finding complete preemption, Defendants
    provide little support for their claim. Defendants make a lengthy
    argument in favor of their immunity under the PREP Act, but mere
    immunity against state law or preemption of state law is not the
    equivalent of complete preemption and does not provide removal
    jurisdiction. “[I]t is now settled law that a case may not be removed to
    federal court on the basis of a federal defense, including the defense of
    pre-emption, even if the defense is anticipated in the plaintiff’s
    complaint, and even if both parties concede that the federal defense is
    the only question truly at issue.” Caterpillar Inc. v. Williams, 482 U.S.
    386, 393 (1987).

       Nor does possible immunity under the PREP Act satisfy the rarely-
    met criteria for complete preemption. Complete preemption applies
    only where “Congress: (1) intended to displace a state-law cause of
    action, and (2) provided a substitute cause of action.” City of Oakland,
    969 F.3d at 906. Most notably, the PREP Act does not provide an



                                        3
Case 2:20-cv-11773-DSF-SK Document 34 Filed 03/25/21 Page 4 of 6 Page ID #:1474




    alternative cause of action for the vast majority of cases that might fall
    under it. At most, it provides a single possible action for willful
    misconduct that can be brought in the District of Columbia. See 42
    U.S.C. § 247d-6d(e)(1). Most claims subject to the PREP Act would be
    preempted entirely with possible compensation only from a government
    fund outside of the judicial system entirely. See 42 U.S.C. §§ 247d-6e.

      It is largely irrelevant that federal courts have exclusive jurisdiction
    under the PREP Act because none of the claims in the complaint, on its
    face, are brought under that Act. If Defendants believe that some or all
    of Plaintiffs’ state law claims are barred by the PREP Act, the
    appropriate response is to file a demurrer in state court. If the state
    court dismisses the state law claims, Plaintiffs could then decide if they
    wish to file claims under the PREP Act in the District of the District of
    Columbia, the court with exclusive jurisdiction over such claims.
    Otherwise, the Court declines to find that Congress has completely
    occupied the field of actions or inactions related to COVID-19 spread
    and treatment to such a degree that all state law claims related to that
    topic are subject to removal.

       Nor does the Department of Health and Human Services’
    declaration that the PREP Act is subject to complete preemption affect
    the result here. HHS has not been delegated authority over the
    interpretation of judge-created federal jurisdiction doctrines such as
    complete preemption and is due no deference for its musings on such
    matters. See Smith v. Berryhill, 139 S. Ct. 1765, 1778–79 (2019)
    (“agency may not bootstrap itself into an area in which it has no
    jurisdiction” such as “the scope of the judicial power vested by the
    statute”). Nor is its opinion persuasive because it provides no analysis
    beyond conclusory statements.

    C.    Imbedded Question of Federal Law

       Nor have Defendants established federal jurisdiction due to a
    “substantial, imbedded question of federal law.” In order for a state
    law claim to provide federal question jurisdiction under this theory, the
    “state law claim [must] necessarily raise a stated federal issue, actually



                                        4
Case 2:20-cv-11773-DSF-SK Document 34 Filed 03/25/21 Page 5 of 6 Page ID #:1475




    disputed and substantial, which a federal forum may entertain without
    disturbing any congressionally approved balance of federal and state
    judicial responsibilities.” Grable & Sons Metal Products, Inc. v. Darue
    Eng’g & Mfg., 545 U.S. 308, 314 (2005). “That is, federal jurisdiction
    over a state law claim will lie if a federal issue is: (1) necessarily raised,
    (2) actually disputed, (3) substantial, and (4) capable of resolution in
    federal court without disrupting the federal-state balance approved by
    Congress.” Gunn v. Minton, 568 U.S. 251, 258 (2013). “[I]t is not
    enough that the federal issue be significant to the particular parties in
    the immediate suit; that will always be true when the state claim
    ‘necessarily raise[s]’ a disputed federal issue, as Grable separately
    requires. The substantiality inquiry under Grable looks instead to the
    importance of the issue to the federal system as a whole.” Gunn, 568
    U.S. at 260. “[T]he mere use of a federal statute as a predicate for a
    state law cause of action does not necessarily transform that cause of
    action into a federal claim . . . .” Nevada v. Bank of America Corp., 672
    F.3d 661, 675 (9th Cir. 2012). Nor does “the question whether a
    particular claim arises under federal law depend[] on the novelty of the
    federal issue.” Id. (quoting Merrell Dow Pharms., Inc. v. Thompson,
    478 U.S. 804, 817 (1986)).

       Defendants argue that they meet this standard for basically the
    same reasons that they think there is complete preemption. But the
    raised federal issue is Defendants’ defense, not the actual claims made
    by Plaintiffs. Defendants also make no attempt to show that this
    particular case raises substantial questions important to “the federal
    system as a whole,” and it is clear that it does not.

       As with complete preemption, HHS’s opinion that the Grable
    standard is satisfied is due no deference because the opinion is not
    within HHS’s authority delegated by Congress. And as with complete
    preemption, HHS provides no analysis other than a statement of the
    rule and a declaration that the PREP Act satisfies it.




                                          5
Case 2:20-cv-11773-DSF-SK Document 34 Filed 03/25/21 Page 6 of 6 Page ID #:1476




                               III. Conclusion

       The motion to remand is GRANTED. The case is REMANDED to
    the Superior Court of California, County of Los Angeles.

       IT IS SO ORDERED.



     Date: March 25, 2021                 ___________________________
                                          Dale S. Fischer
                                          United States District Judge




                                      6
